UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
HASSAN BIN ATTASH                    )
                                     )
            Petitioner,              )
                                     )   Civil Action No. 05-1592 (RCL)
                    v.               )
                                     )
BARACK OBAMA, et al.                )
                                     )
            Respondents.             )
____________________________________)

                                            ORDER

       After conducting a case management conference on February 3, 2009, and consulting

with government and petitioner’s counsel, it is hereby

       ORDERED that, by February 24, 2009, the government shall complete production and

notice required under §§ I.D.1 and I.E.1 of the Case Management Order entered on November 6,

2008 and amended on December 16, 2008. It is further

       ORDERED that the government shall produce all exculpatory evidence by February 24,

2009. It is further

       ORDERED that the petitioner shall file his discovery motion by March 9, 2009. The

reply and opposition to the discovery motion shall be filed in accordance with the Local Rules

and the Federal Rules of Civil Procedure.

       SO ORDERED.



               Signed by Chief Judge Royce C. Lamberth on February 3, 2009.



                                                1